Dykman, J.
This action is for the procurement of an injunction restraining the defendant from the construction of a stairway leading up from the sidewalk to the elevated office on the defendant’s road. An order has been made for the issuance of a temporary injunction, from which there is an appeal, and there has been an order for the punishment of the defendant for dis*150obedience of the injunction, from which there is also an appeal. The plaintiff has a leasehold interest in the property described in the complaint, upon which she has a three-story brick building. The elevated railroad of the defendant has been constructed over the center of Fulton street, and a stairway for the ascent of passengers to the railroad has been constructed on the west side of the street, on the sidewalk in front of the property of the plaintiff, and it is the claim of the plaintiff that such stairway will interrupt light, air, and access to her property, and thereby injure and damage the same, The action of the plaintiff is based upon her right to light, air, and access in the use of her property, and her rights in that respect are absolute, and her claim is well founded. But whether a court of equity should interfere to restrain the defendant from the full and free exercise of its franchise in favor of an individual who sustains a pecuniary injury only is quite another question. The elevated railroad of the defendant has been constructed with the consent of the municipal authorities and of the fee owner of the premises in question, and stands under the full sanction of legal authority. Its construction is intended to subserve a great public interest, and in theory of law it was for a public purpose, to which private interests are always subservient; not that private interests are to be destroyed or disregarded, but because they can be fully protected by and remunerated by compensation, and the constitution and the laws provide full and adequate remedies for the infringement of all private rights for public purposes. The damages resulting to private property in such cases may be assessed in the manner provided by law, or they may be recovered in an action at law. In this case the damages to ensue to' the plaintiff are simple, and can be easily found by a jury; and there seems to be no sufficient reason why the great public enterprise of the defendant should be arrested or embarrassed by a court of equity for the reasons presented by the plaintiff in this action. The order for the injunction should be reversed, and of course the order to punish for contempt will fall with it. Ten dollars costs and disbursements are allowed.